             Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 1 of 25



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
30 East 39th Street, Second Floor
New York, NY 10016
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


ABEL DURAN,
On behalf of himself and all others similarly situated,
                                                            Case No.:

        Plaintiff,
                                                            CLASS ACTION COMPLAINT

                 v.
                                                            JURY TRIAL DEMANDED
HENKEL OF AMERICA, INC. and
HENKEL CORPORATION,

        Defendants.


        Plaintiff ABEL DURAN, individually and on behalf of all other persons similarly situated,

by and through his undersigned attorneys, pursuant to this Class Action Complaint against

HENKEL OF AMERICA, INC. and HENKEL CORPORATION, alleges the following:

                                 NATURE OF THE ACTION
        1.       This is a consumer protection action arising out of deceptive and otherwise

improper business practices that HENKEL OF AMERICA, INC. and HENKEL CORPORATION,

(hereinafter “Defendants”), engage in with respect to the labeling of their Schwarzkopf got2b Ultra

glued Invincible Styling Gel (herein the “Product” as shown in EXHIBIT A). The Product is




                                                  -1-
               Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 2 of 25



marketed extensively in the United States throughout numerous retail stores, salon parlors, and

online.

          2.       The Product is advertised and sold to mislead consumers into believing that the gel

produces “no flakes,” when it in fact does produce flakes. See EXHIBIT B. Consumers are misled

as to the quality and qualities of the Product. Accordingly, the Product violates the New York State

laws within the same scope as the Federal Food Drug & Cosmetic Act (“FDCA”).

          3.       Plaintiff and Class members viewed Defendants’ misleading front label, and

reasonably relied in substantial part on the representations that it did not produce flakes when used.

Plaintiff and Class members were thereby deceived into purchasing a product inferior to the one

that they had bargained for.

          4.       Upon information and belief, Defendants continue to sell the misbranded Product.

          5.       Plaintiff brings this proposed consumer class action on behalf of himself and all

other purchasers, who from the applicable limitations period up to and including the present (the

“Class Period”), purchased the Product for consumption and not for resale.

          6.       During the Class Period, Defendants purposely manufactured, marketed and sold

the mislabeled Product throughout the United States.

          7.       Defendants have deceived Plaintiff and other consumers nationwide by

misbranding their Product, inducing Plaintiff and Class members to reasonably rely on their

misrepresentation, and purchase a Product they would not have purchased otherwise.

          8.       Defendants have collected millions of dollars from the sale of their Product, which

they would not have otherwise earned, through these unfair and deceptive practices. Plaintiff

brings this action to stop Defendants’ misleading practices.




                                                  -2-
            Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 3 of 25



       9.       Plaintiff does not seek to contest or enforce any state law that has requirements

beyond those required by federal laws or regulations.

       10.      Defendants market the Product in a way that is deceptive to consumers under

consumer protection laws of New York, the other 49 states, and the District of Columbia.

       11.      Defendants violate statutes enacted in each of the fifty states and the District of

Columbia that are designed to protect consumers against unfair, deceptive, fraudulent,

unconscionable trade and business practices, and false advertising. These statutes are:

       1) Alabama Deceptive Trade Practices Act, Ala. Statues Ann. §§ 8-19-1, et seq.;
       2) Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code § 45.50.471,
                et seq.;
       3) Arizona Consumer Fraud Act, Arizona Revised Statutes, §§ 44-1521, et seq.;
       4) Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et seq.;
       5) California Consumer Legal Remedies Act, Cal. Civ. Code § 1750, et seq., and
           California's Unfair Competition Law, Cal. Bus. & Prof Code § 17200, et seq.;
       6) Colorado Consumer Protection Act, Colo. Rev. Stat. § 6 - 1-101, et seq.;
       7) Connecticut Unfair Trade Practices Act, Conn. Gen. Stat § 42-110a, et seq.;
       8) Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et seq.;
       9) District of Columbia Consumer Protection Procedures Act, D.C. Code § 28 3901, et
                seq.;
       10) Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. Ann. § 501.201, et seq.;
       11) Georgia Fair Business Practices Act, § 10-1-390 et seq.;
       12) Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statues § 480 1, et seq.,
           and Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised Statutes §
           481A-1, et seq.;
       13) Idaho Consumer Protection Act, Idaho Code § 48-601, et seq.;
       14) Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS § 505/1, et
                seq.;
       15) Indiana Deceptive Consumer Sales Act, Indiana Code Ann. §§ 24-5-0.5-0.1, et seq.;
       16) Iowa Consumer Fraud Act, Iowa Code §§ 714.16, et seq.;
       17) Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et seq.;
       18) Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et seq., and the
           Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann §§ 365.020, et seq.;
       19) Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev. Stat. Ann.
           § § 51:1401, et seq.;
       20) Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et seq,, and Maine
           Uniform Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, § 1211, et seq.,
       21) Maryland Consumer Protection Act, Md. Com. Law Code § 13-101, et seq.;
       22) Massachusetts Unfair and Deceptive Practices Act, Mass. Gen. Laws ch. 93A;
       23) Michigan Consumer Protection Act, § § 445.901, et seq.;




                                               -3-
         Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 4 of 25



       24) Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§ 325F.68, et seq.; and
           Minnesota Uniform Deceptive Trade Practices Act, Minn. Stat. § 325D.43, et seq.;
       25) Mississippi Consumer Protection Act, Miss. Code Ann. §§ 75-24-1, et seq.;
       26) Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et seq.;
       27) Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code §30-14-
           101, et seq.;
       28) Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59 1601, et seq., and the
           Nebraska Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301, et seq.;
       29) Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903, et seq.;
       30) New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et seq. ;
       31) New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et seq.;
       32) New Mexico Unfair Practices Act, N.M. Stat. Ann. §§ 57 12 1, et seq.;
       33) New York Deceptive Acts and Practices Act, N.Y. Gen. Bus. Law §§ 349, et seq.;
       34) North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et seq.;
       35) North Carolina Unfair and Deceptive Trade Practices Act, North Carolina General
           Statutes §§ 75-1, et seq.;
       36) Ohio Deceptive Trade Practices Act, Ohio Rev. Code. Ann. §§ 4165.01. et seq.;
       37) Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et seq.;
       38) Oregon Unfair Trade Practices Act, Rev. Stat § 646.605, et seq.;
       39) Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 Penn. Stat.
           Ann. § § 201-1, et seq.;
       40) Rhode Island Unfair Trade Practices And Consumer Protection Act, R.I. Gen. Laws §
           6-13.1-1, et seq.;
       41) South Carolina Unfair Trade Practices Act, S.C. Code Laws § 39-5-10, et seq.;
       42) South Dakota's Deceptive Trade Practices and Consumer Protection Law, S.D.
           Codified Laws §§ 37 24 1, et seq.;
       43) Tennessee Trade Practices Act, Tennessee Code Annotated §§ 47-25-101, et seq.;
       44) Texas Stat. Ann. §§ 17.41, et seq., Texas Deceptive Trade Practices Act, et seq.;
       45) Utah Unfair Practices Act, Utah Code Ann. §§ 13-5-1, et seq.;
       46) Vermont Consumer Fraud Act, Vt. Stat. Ann. tit.9, § 2451, et seq.;
       47) Virginia Consumer Protection Act, Virginia Code Ann. §§59.1-196, et seq.;
       48) Washington Consumer Fraud Act, Wash. Rev, Code § 19.86.010, et seq.;
       49) West Virginia Consumer Credit and Protection Act, West Virginia Code § 46A-6-
           101, et seq.;
       50) Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100. 18, et seq.;
       51) Wyoming Consumer Protection Act, Wyoming Stat. Ann. §§40-12-101, et seq.


                             JURISDICTION AND VENUE
       12.    The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332 (a)(2)(A) because Plaintiff and Defendants are of diverse citizenship and the matter in

controversy exceeds seventy-five thousand dollars ($75,000.00) exclusive of interest and costs.




                                              -4-
          Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 5 of 25



        13.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, because

this is a class action, as defined by 28 U.S.C § 1332(d)(1)(B) whereby: (i) the proposed class

consists of over 100 class members, (ii) a member of the putative class is a citizen of a different

state than Defendants, and (iii) the amount in controversy exceeds the sum or value of $5,000,000,

excluding interest and costs.

        14.      The Court has personal jurisdiction over Defendants because the Product is

advertised, marketed, distributed, and sold throughout New York State; Defendants engage in the

wrongdoing alleged in this Complaint throughout the United States, including in New York State;

Defendants are authorized to do business in New York State; and Defendants have sufficient

minimum contacts with New York and/or otherwise has intentionally availed itself of the markets

in New York State, rendering the exercise of jurisdiction by the Court permissible under traditional

notions of fair play and substantial justice. Moreover, Defendants’ activity within New York State

is substantial and not isolated.

        15.      At all relevant times hereto, Defendants are foreign corporations duly authorized to

conduct business in the State of New York. At all relevant times hereto, Defendants were a non-

domiciliary of the State of New York and have committed a tortious act outside the State of New

York, causing injury to a person within the State of New York that Defendants should reasonably

have foreseen.

        16.      Pursuant to 28 U.S.C. § 1391(b)(2), this Court is the proper venue for this action

because a substantial part of the events, omissions, and acts giving rise to the claims herein

occurred in this District. Plaintiff is a citizen of New York. He resides in this District and purchased

the Product in this District. Moreover, Defendants manufactured, distributed, advertised, and sold

the Product in this District.




                                                 -5-
            Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 6 of 25




                                           PARTIES
Plaintiff
       17.      On November 21, 2018, ABEL DURAN, a resident of New York, purchased a 6

oz bottle of the Product at a CVS in Queens in reliance on label representations that the Product

produced “no flakes.” Plaintiff DURAN purchased his Product for the premium price of $7.99.

The label promised that the Product produced “no flakes” when it in fact does. PLAINTIFF

DURAN was injured and was denied the benefit of his bargain. Plaintiff DURAN suffered

economic harm in an amount up to the full amount of his purchase price because he was denied

the benefit of his bargain and did not receive a product with the qualities he thought he was paying

for. The gel Product was worth far less than what Plaintiff DURAN paid for it, as he paid a price

commensurate with the value of a gel that does not produce undesirable flakes. Should Plaintiff

DURAN encounter the Product in the future, he could not rely on the truthfulness of its

representations, absent corrective changes to the packaging.

Defendants
       18.      Defendant HENKEL OF AMERICA, INC. is organized under the laws of the State

of Delaware and maintains its principal executive office at One Henkel Way, Rocky Hill,

Connecticut, 06067. HENKEL OF AMERICA, INC. is a subsidiary of HENKEL

CORPORATION.

       19.      Defendant HENKEL CORPORATION is also organized under the laws of the state

of Delaware and maintains its principal executive office at One Henkel Way, Rocky Hill,

Connecticut, 06067.

       20.      Defendants manufacture, package, distribute, advertise, market, and sell the

misbranded Product to millions of consumers throughout the United States. The labeling,

packaging, and advertising for the Product, relied upon by Plaintiff, were prepared and/or approved




                                               -6-
          Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 7 of 25



by Defendants and their agents, and were disseminated by Defendants and their agents through

advertising containing the misrepresentations alleged herein. Such labeling, packaging and

advertising were designed to encourage consumers to purchase the Product, and misled the

reasonable consumer, i.e. Plaintiff and the Class, into purchasing the Product. Defendants own,

market, and distribute the Product, and create and/or authorize the unlawful, fraudulent, unfair,

misleading and/or deceptive labeling, packaging, and advertising for the Product.

                                FACTUAL ALLEGATIONS
                       Plaintiff’s Product Produced Gel Flakes After Use
       21.     Plaintiff DURAN purchased Defendants’ Product in order to avoid the gel flakes

that are commonly produced by other hair gels. He purchased the Product because its label

promised ”No Flakes”. Plaintiff applied the Product to his hair in order to get a decent hold. After

the gel had dried, Plaintiff noticed that the gel had produced white and grayish flakes, similar to

that of dried glue. Plaintiff knows that he did not have flakes in his hair prior to applying the gel

because he inspected his hair prior to applying the gel.Plaintiff alleges that he would have known

whether his hair had produced the flakes, given that natural flakes and gel flakes are distinguishable

in texture, color, shape, and nature.

       22.     Defendants’ Product produced flakes and did not deliver as promised. Plaintiff’s

experience is not isolated. Plaintiff believes many consumers had similar experiences. EXHIBIT

B shows online reviews from consumers who claim to have had similar experiences.

       23.     Plaintiff’s survey of online reviews may not qualify as a rigorous scientific study,

but it does demonstrate that Plaintiff’s negative experiences with the Product were not uncommon

and that their disappointment was not purely subjective. Furthermore, the online reviews also lend

plausibility to Plaintiff’s allegation that Defendants’ “no flakes” claim is deceptive and misleading.




                                                -7-
           Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 8 of 25



See F.T.C v. Willms, No. C11-828 MJP, 2011 WL 4103542, at *5 (W.D. Wash. Sept. 13, 2011)

(“[c]onsumer complaints are highly probative of whether a practice is deceptive”).

                Defendants’ Product Has Ingredients Known to Produce Flakes
        24.      Defendants Product contains poly N-vinyl-2-pyrrolidone (PVP), a water-soluble

polymer commonly used in hair gel and other cosmetic products. See EXHIBIT C (emphasis

added). PVP is known to produce flakes:

                 PVP (poly N-vinyl-2-pyrrolidone) is an excellent film-former that
                 is substantive to hair, forms clear films, and is completely water
                 soluble. However, it absorbs water readily, which in humid weather
                 makes it sticky or tacky to the touch, can cause frizz, and give a dull
                 appearance to the hair. In dry weather, it can become brittle and
                 flaky.1
                 (emphasis added)

        25.      Another article notes:

                 PVP is an excellent film-former, is relatively inexpensive, and most
                 notably, is completely water soluble. The water solubility is
                 extremely attractive to companies who wish to sell products to
                 consumers who do not use shampoo or who use very mild
                 shampoos, as it makes the gel easy to rinse. However, PVP can be
                 very brittle and prone to flaking in cold dry weather.2
                 (emphasis added)

        26.      Randy Schueller and Perry Romanowski, two cosmetic scientists with over 50 years

of combined experience, affirm the above statements about PVP in their book, “Conditioning

Agent for Hair and Skin”:

                 Today, PVP is occasionally used as a conditioning agent in
                 shampoos. However, PVP and its copolymers are used primarily as
                 styling resins. As hair styles continued to progress, some of the
                 deficiencies of PVP homopolymer began to be noticed. PVP is
                 hygroscopic. It tends to become sticky, dull, and tacky as
                 atmospheric moisture is adsorbed, and, of more significance, the
1
  McKay, Tonya, and Tonya McKay Becker. “NaturallyCurly.” NaturallyCurly.com, 10 July 2015,
www.naturallycurly.com/curlreading/kinky-hair-type-4a/the-nitty-gritty-details-about-hair-gel. (emphasis added)
2
  Becker, Tonya McKay. “NaturallyCurly.” NaturallyCurly.com, 3 Feb. 2011,
www.naturallycurly.com/curlreading/products-ingredients/white-flaky-hair-gel-and-other-misadventures. (emphasis
added)




                                                     -8-
              Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 9 of 25



                    adsorbed moisture plasticizes the film and causes ductile fracture of
                    the bond. A further drawback of PVP homopolymer was its
                    tendency to become brittle and flaky in dry weather.3
                    (emphasis added)


           27.      Plaintiff has reason to believe that Defendants intend to mislead consumers by

labeling their Product “no flakes”—despite it containing ingredients known to produce flakes—in

order to boost their sales. Upon information and belief, Defendants employ cosmetic scientists

who are familiar with the basic properties of PVP.

            Federal Law Prohibits Misbranded Cosmetics Such as Defendants’ Product
           28.      All Federal law, agency regulation, and state law identically prohibit Defendants’

misleading labeling practices.

           29.      Defendants Product is a cosmetic as defined by the FDCA, U.S.C § 321

                    The term “cosmetic” means (1) articles intended to be rubbed,
                    poured, sprinkled, or sprayed on, introduced into, or otherwise
                    applied to the human body or any part thereof for cleansing,
                    beautifying, promoting attractiveness, or altering the appearance…


           30.      Under the FDCA, 21 U.S.C. § 362(a), a cosmetic shall be deemed to be misbranded

“[i]f its labeling is false or misleading in any particular.” The Product is misbranded regardless of

whether or not Defendants intended to mislead consumers: “FDA advises that the term

“misleading” does not require any clear implication regarding intent.” 58 FR 64123, 64128.

           31.      Courts have noted the incorporation of FDA regulations into New York law in

evaluating claims brought under NY GBL § 349. See Ackerman v. Coca-Cola Co., No. CV-09-

0395 (JG) (RML), 2010 U.S. Dist. LEXIS 73156, at *13 (E.D.N.Y. July 21, 2010) (“New York's



3
    “Conditioning Agents for Hair and Skin.” Conditioning Agents for Hair and Skin, by Randy Schueller and Perry
Romanowski, vol. 21, Marcel Dekker, Inc, 1999, p. 259. (emphasis added)




                                                          -9-
         Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 10 of 25



Agriculture and Marketing law similarly provides in relevant part that food shall be deemed

misbranded ‘[i]f its labeling is false or misleading in any particular, and incorporates the FDCA's

labeling provisions.”); Izquierdo v. Mondelez Int'l, Inc., No. 16-cv-04697 (CM), 2016 U.S. Dist.

LEXIS 149795, at *11 (S.D.N.Y. Oct. 26, 2016) (“Here [in a slack-fill case brought under NY

GBL § 349], New York law expressly incorporates the standard imposed by the FDCA.”);

N. Am. Olive Oil Ass’n v. Kangadis Food Inc., 962 F. Supp. 2d 514, 519 (S.D.N.Y. 2013)

(evaluating claims under New York Gen. Bus. Law §§ 349 and 350.

 Defendant’s Misleading Labeling Practices Would Deceive, be Material to and be Relied
                          Upon by a Reasonable Consumer
       32.     Defendants’ misleading packaging practices were material to, and were relied upon,

by Plaintiff and the Class. These practices would also be material to, and relied upon by a

reasonable consumer since reasonable consumers naturally attach considerable importance to the

quality of the product they believe they are receiving.

       33.     Plaintiff and the Class did not know, and had no reason to know, that the Product

produces flakes.

       34.     Defendants’ Product labeling as alleged herein is deceptive and misleading and was

designed to increase sales of the Product. Defendants’ misrepresentations are part of its systematic

Product labeling and packaging practices.

       35.     Any disclosures, including the posting of the list of ingredients, could not cure

Defendants’ affirmative misrepresentations that the Product produces “no flakes.”

    Plaintiff and the Class Were Injured as a Result of Defendants’ Misrepresentations

       36.     As shown above, the Product produces flakes, violating its guarantee that it

produces “no flakes”.




                                               - 10 -
         Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 11 of 25



        37.    Plaintiff and Class members were thus injured when they paid the full price of the

Product and received an inferior Product to what was represented to them by Defendants.

        38.    Plaintiff and Class members were thus deprived of the benefit of their bargains and

injured in an amount up to the purchase price, to be determined by expert testimony at trial.

                           CLASS ACTION ALLEGATIONS

        39.    Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of the following class:

               All persons or entities who purchased the Product in the United States
               during the applicable limitations period, and/or such subclasses as the Court
               may deem appropriate (“the Nationwide Class”)

        40.    In the Alternative, Plaintiff DURAN seeks to represent a class consisting of:

               All persons or entities who purchased the Product in New York during the
               applicable limitations period, and/or such subclasses as the Court may
               deem appropriate (“the New York Class”)

        41.    The proposed Class excludes current and former officers and directors of

Defendants, members of the immediate families of the officers and directors of Defendants,

Defendants’ legal representatives, heirs, successors, assigns, and any entity in which they have or

have had a controlling interest, and the judicial officer to whom this lawsuit is assigned.

        42.    The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff at this time and

can only be ascertained through the appropriate discovery, Plaintiff believes that there are

thousands of members in the proposed Class. Other members of the Class may be identified from

records maintained by Defendants and may be notified of the pendency of this action by mail, or

by advertisement, using the form of notice similar to that customarily used in class actions such as

this.




                                               - 11 -
         Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 12 of 25



       43.     Plaintiff’s claims are typical of those of the Class members because Plaintiff and

the other Class members sustained damages arising out of the same wrongful conduct, as detailed

herein. Plaintiff and other Class members purchased Defendants’ Product and sustained similar

injuries arising out of Defendants’ conduct in violation of Federal and New York law. Defendants’

unlawful, unfair, and fraudulent business practices create the same consumer confusion and

deception, and thus the same injury, irrespective of where they occurred or were experienced. The

injuries of the Class were caused directly by Defendants’ unfair and deceptive practices. In

addition, the factual underpinning of Defendants’ misconduct is common to all Class members

and represents a common thread of misconduct resulting in injury to all members of the Class.

Plaintiff’s claims arise from the same practices and course of conduct that give rise to the claims

of the members of the Class and are based on the same legal theories. Plaintiff will fairly and

adequately protect the interests of the members of the Class in that Plaintiff has no interests

antagonistic to those of the other members of the Class. Plaintiff have retained experienced and

competent counsel.

       44.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Since the damages sustained by individual Class members may

be relatively small, the expense and burden of individual litigation make it impracticable for the

members of the Class to individually seek redress for the wrongful conduct alleged herein. If Class

treatment of these claims were not available, Defendants would unfairly receive millions of dollars

or more in improper charges.

       45.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:




                                              - 12 -
           Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 13 of 25



                   i.   Whether Defendants labeled, packaged, marketed, advertised and/or

                        sold Product to Plaintiff and Class members, using false, misleading

                        and/or deceptive packaging and labeling;

                  ii.   Whether Defendants’ actions constitute violations of the consumer

                        protection laws of New York, the other states, and the District of

                        Columbia;

                 iii.   Whether Defendants omitted and/or misrepresented material facts in

                        connection with the labeling, ingredients, marketing, advertising

                        and/or sale of the Product;

                 iv.    Whether Defendants’ labeling, packaging, marketing, advertising

                        and/or selling of Product constituted an unfair, unlawful or

                        fraudulent practice;

                  v.    Whether, and to what extent, injunctive relief should be imposed on

                        Defendants to prevent such conduct in the future;

                 vi.    Whether the members of the Class have sustained damages as a

                        result of Defendants’ wrongful conduct;

                vii.    The appropriate measure of damages and/or other relief; and

                viii.   Whether Defendants should be enjoined from continuing their

                        unlawful practices.

          46.    The Class is readily definable, and prosecution of this action as a Class action will

reduce the possibility of repetitious litigation. Plaintiff knows of no difficulty which will be

encountered in the management of this litigation which would preclude its maintenance as a class

action.




                                                - 13 -
         Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 14 of 25



       47.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The damages suffered by any individual class member are too

small to make it economically feasible for an individual class member to prosecute a separate

action, and it is desirable for judicial efficiency to concentrate the litigation of the claims in this

forum. Furthermore, the adjudication of this controversy through a class action will avoid the

potentially inconsistent and conflicting adjudications of the claims asserted herein. There will be

no difficulty in the management of this action as a class action.

       48.     The prerequisites to maintaining a class action for injunctive relief or equitable

relief pursuant to Rule 23(b)(2) are met, as Defendants have acted or refused to act on grounds

generally applicable to the Class, thereby making appropriate final injunctive or equitable relief

with respect to the Class as a whole.

       49.     The prerequisites to maintaining a class action for injunctive relief or equitable

relief pursuant to Rule 23(b)(3) are met, as questions of law or fact common to the Class

predominate over any questions affecting only individual members and a class action is superior

to other available methods for fairly and efficiently adjudicating the controversy.

       50.     The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendants.

Additionally, individual actions may be dispositive of the interest of all members of the Class,

although certain Class members are not parties to such actions.

       51.     Defendants’ conduct is generally applicable to the Class as a whole and Plaintiff

seek, inter alia, equitable remedies with respect to the Class as a whole. As such, Defendants’

systematic policies and practices make declaratory relief with respect to the Class as a whole

appropriate.




                                                - 14 -
         Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 15 of 25




                                    CAUSES OF ACTION

                                            COUNT I.
   INJUNCTION FOR VIOLATIONS OF THE NEW YORK DECEPTIVE
             AND UNFAIR TRADE PRACTICES ACT
                            (New York General Business Law § 349)

 (brought on behalf of the Nationwide Class, in conjunction with the substantively similar
  consumer protection laws of other states and the District of Columbia to the extent New
 York consumer protection laws are inapplicable to out-of-state Class members, or, in the
                       alternative, on behalf of the New York Class)

       52.     Plaintiff DURAN realleges and incorporates herein by reference the allegations

contained in all preceding paragraphs, and further alleges as follows:

       53.     Plaintiff DURAN brings this claim individually and on behalf of the other members

of the Class for an injunction for violations of New York’s Deceptive Acts or Practices Law,

General Business Law (“NY GBL”) § 349.

       54.     NY GBL § 349 provides that “deceptive acts or practices in the conduct of any

business, trade or commerce or in the furnishing of any service in this state are . . . unlawful.”

       55.     Under the New York Gen. Bus. Code § 349, it is not necessary to prove justifiable

reliance. (“To the extent that the Appellate Division order imposed a reliance requirement on

General Business Law [§] 349 . . . claims, it was error. Justifiable reliance by the plaintiff is not

an element of the statutory claim.” Koch v. Acker, Merrall & Condit Co., 18 N.Y.3d 940, 941

(N.Y. App. Div. 2012) (internal citations omitted)).

       56.     The practices employed by Defendants, whereby Defendants advertises, promotes,

markets and sells their Product as producing “no flakes”, are unfair, deceptive, misleading and are

in violation of the NY GBL § 349.

       57.     Any person who has been injured by reason of any violation of the NY GBL § 349

may bring an action in their own name to enjoin such unlawful act or practice, an action to recover




                                                - 15 -
         Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 16 of 25



their actual damages or fifty dollars, whichever is greater, or both such actions. The court may, in

its discretion, increase the award of damages to an amount not to exceed three times the actual

damages up to one thousand dollars, if the court finds the Defendants willfully or knowingly

violated this section. The court may award reasonable attorney's fees to a prevailing plaintiff.

       58.     The practices employed by Defendants, in which they advertise, promote, and

market their Product as producing “no flakes” are unfair, deceptive, misleading, and in violation

of the NY GBL § 349.

       59.     The foregoing deceptive acts and practices were directed at consumers.

       60.     Defendants should be enjoined from marketing the Product as producing “no

flakes” pursuant to NY GBL § 349.

       61.     Plaintiff, on behalf of himself and all others similarly situated, respectfully demands

a judgment enjoining Defendants’ conduct, awarding costs of this proceeding and attorneys’ fees,

as provided by NY GBL § 349, and such other relief as this Court deems just and proper.


                                           COUNT II.
 DAMAGES FOR VIOLATIONS OF THE NEW YORK DECEPTIVE AND
              UNFAIR TRADE PRACTICES ACT
             (New York General Business Law § 349)
 (brought on behalf of the Nationwide Class, in conjunction with the substantively similar
  consumer protection laws of other states and the District of Columbia to the extent New
 York consumer protection laws are inapplicable to out-of-state Class members, or, in the
                       alternative, on behalf of the New York Class)
       62.     Plaintiff DURAN realleges and incorporates herein by reference the allegations

contained in all preceding paragraphs, and further alleges as follows:

       63.     Plaintiff DURAN brings this claim individually and on behalf of the other members

of the Class for violations of NY GBL § 349.




                                               - 16 -
           Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 17 of 25



       64.     Any person who has been injured by reason of any violation of NY GBL § 349 may

bring an action in their own name to enjoin such unlawful acts or practices, an action to recover

their actual damages or fifty dollars, whichever is greater, or both such actions. The court may, in

its discretion, increase the award of damages to an amount not to exceed three times the actual

damages, up to one thousand dollars, if the court finds the defendants willfully or knowingly

violated this section. The court may award reasonable attorney’s fees to a prevailing plaintiff.

       65.     By the acts and conduct alleged herein, Defendants committed unfair or deceptive

acts and practices by misbranding their Product as producing “no flakes” when it in fact does.

       66.     The practices employed by Defendants, whereby Defendants advertise, promote,

market and sell their Product as producing “no flakes”, are unfair, deceptive and misleading and

are in violation of the NY GBL § 349, and the FDCA, 21 U.S.C. § 362(a) in that said Product are

misbranded.

       67.     The foregoing deceptive acts and practices were directed at consumers.

       68.     Plaintiff DURAN and the other Class members suffered a loss as a result of

Defendants’ deceptive and unfair trade acts. Specifically, Plaintiff DURAN and the other Class

members suffered monetary losses associated with the purchase of the Product, i.e., receiving a

more inferior Product than the ones they agreed to purchase. In order for Plaintiff DURAN and

Class members to be made whole, they need to receive the full amount that they paid for the

Product.




                                               - 17 -
         Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 18 of 25




                                          COUNT III.

    DAMAGES AND INJUCTIVE RELIEF FOR VIOLATIONS OF NEW
       YORK GENERAL BUSINESS LAW §§ 350 AND 350-a(1)
                   (FALSE ADVERTISING)

 (brought on behalf of the Nationwide Class, in conjunction with the substantively similar
 consumer protection laws of other states and the District of Columbia to the extent New
 York consumer protection laws are inapplicable to out-of-state Class members, or, in the
                     alternative, on behalf of the New York Class)

       69.     Plaintiff DURAN brings this claim individually and on behalf of members of the

Class against Defendants.

       70.     Plaintiff DURAN and members of the Class reallege and incorporate by reference

the allegations contained in all preceding paragraphs, and further allege as follows:

       71.     Defendants engage in the “conduct of … business, trade or commerce” within the

meaning of N.Y. Gen. Bus. Law § 350.

       72.     New York Gen. Bus. Law § 350 makes unlawful “[f]alse advertising in the conduct

of any business, trade or commerce.” False advertising includes “advertising, including labeling,

of a commodity … if such advertising is misleading in a material respect,” taking into account “the

extent to which the advertising fails to reveal facts material in light of … representations [made]

with respect to the commodity …” N.Y. Gen. Bus. Law § 350-a(1).

       73.     Defendants caused to be made or disseminated through New York, through

advertising, marketing and other publications, statements that were untrue or misleading, and that

were known, or which by the exercise of reasonable care should have been known to Defendants,

to be untrue and misleading to consumers and the New York Class.

       74.     Defendants’ affirmative misrepresentations and misrepresentations by way of

omission, as described in this Complaint, were material and substantially uniform in content,




                                               - 18 -
          Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 19 of 25



presentation, and impact upon consumers at large. Consumers purchasing the Product were and

continue to be exposed to Defendants’ material misrepresentations.

         75.   Defendants violate N.Y. Gen. Bus. Law § 350 because the misrepresentations

and/or omissions regarding the Product, as set forth above, were material and likely to deceive a

reasonable consumer.

         76.   Plaintiff DURAN and members of the Class have suffered an injury, including the

loss of money or property, as a result of Defendants’ false and misleading advertising. In

purchasing the defective Product, Plaintiff DURAN and members of the Class relied on the

misrepresentations and/or omissions relating to the quality of the Product. Those representations

were false and/or misleading because the Product were advertised as producing “no flakes” when

it in fact does, denying Plaintiff DURAN and the members of the Class the benefit of their bargain.

         77.   Pursuant to N.Y. Gen. Bus. Law § 350-e, Plaintiff DURAN and members of the

Class seek monetary damages (including actual damages and minimum, punitive, or treble and/or

statutory damages pursuant to GBL § 350-a(1)), injunctive relief, restitution and disgorgement of

all monies obtained by means of Defendants’ unlawful conduct, interest, and attorneys’ fees and

costs.


                                           COUNT IV.

           FRAUDULENT MISREPRESENTATION/CONCEALMENT
 (brought on behalf of the Nationwide Class, in conjunction with the substantively similar
fraudulent misrepresentation/concealment law of other states and the District of Columbia
 to the extent New York fraudulent misrepresentation/concealment law is inapplicable to
    out-of-state Class members, or, in the alternative, on behalf of the New York Class)
         78.   Plaintiff realleges and incorporates herein by reference the allegations contained in

all the preceding paragraphs of this Complaint, as if fully set forth herein.




                                                - 19 -
         Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 20 of 25



        79.    A claim for fraudulent misrepresentation requires a plaintiff to allege "[1] a

misrepresentation or a material omission of fact which was false and known to be false by

defendant, [2] made for the purpose of inducing the other party to rely upon it, [3] justifiable

reliance of the other party on the misrepresentation or material omission, and [4] injury."

Mandarin Trading Ltd. v. Wildenstein, 2011 NY Slip Op 741, ¶ 3, 16 N.Y.3d 173, 178, 919

N.Y.S.2d 465, 469, 944 N.E.2d 1104, 1108 (quoting Lama Holding Co. v Smith Barney Inc., 88

NY2d 413, 421, 668 NE2d 1370, 646 NYS2d 76 [1996]).

        80.    Element #1 is satisfied because Defendants knowingly misrepresented to Plaintiff

and the public by either act or omission that the Product does notproduce flakes.

        81.    Element #2 is satisfied because these and other similar representations were made

for the purpose of inducing the reliance of Plaintiff and the Class, or else it would not have been

placed on the front label.

        82.    Element #3 is satisfied because Plaintiff DURAN’S reliance on these deceptive

representations and/or omissions was justified. He had no way of discovering that they were not

true.

        83.    Element #4 is satisfied because Plaintiff DURAN suffered financial injury as result

of Defendants’ misrepresentation. The Product Plaintiff paid for did not deliver on the qualities it

promised and was not what the he agreed to pay for.

        84.    Defendants’ conduct as described herein, including but not limited to its failure to

provide adequate labeling, and continued manufacture, sale, and marketing of the Product,

evidences intentional disregard for the rights of Plaintiff and warrant the imposition of punitive

damages.




                                               - 20 -
           Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 21 of 25




                                           COUNT V.

                                  UNJUST ENRICHMENT
 (brought on behalf of the Nationwide Class, in conjunction with the substantively similar
fraudulent misrepresentation/concealment law of other states and the District of Columbia
 to the extent New York fraudulent misrepresentation/concealment law is inapplicable to
    out-of-state Class members, or, in the alternative, on behalf of the New York Class)
       85.     Plaintiff realleges and incorporate herein by reference the allegations contained in

all preceding paragraphs, and further alleges as follows:

       86.     As a result of Defendants’ deceptive, fraudulent and misleading labeling,

packaging, advertising, marketing and sales of Product, Defendants were enriched, at the expense

of Plaintiff and members of the Class, through the payment of the purchase price for Defendants’

Product.

       87.     Plaintiff and members of the Class conferred a benefit on Defendants through

purchasing the Product, and Defendants have knowledge of this benefit and has voluntarily

accepted and retained the benefits conferred on it.

       88.     Defendants will be unjustly enriched if allowed to retain such funds, and each Class

member is entitled to an amount equal to the amount they enriched Defendants and for which

Defendants has been unjustly enriched.

       89.     The focus of an unjust enrichment claim is whether the Defendants was unjustly

enriched. At the core of New York law are three fundamental elements – the Defendants received

a benefit from the plaintiff and it would be inequitable for the Defendants to retain that benefit

without compensating the plaintiff. “To prevail on a claim for unjust enrichment in New York, a

plaintiff must establish 1) that the defendants benefitted; 2) at the plaintiff's expense; and 3) that

equity and good conscience require restitution. The benefit to the defendant is not limited to




                                                - 21 -
         Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 22 of 25



monies, and can be either a direct or an indirect benefit.” State Farm Mut. Auto. Ins. Co. v.

Grafman, 655 F. Supp. 2d 212, 222 (E.D.N.Y. 2009) (internal quotations and citations omitted).

       90.     Under the circumstances, it would violate equity and good conscience to permit

Defendants to retain the ill-gotten benefits that it received from Plaintiff and others similarly

situated, given that the quality of the Product purchased by Plaintiff and the Class was not what

Defendants represented it as being through the Product’s packaging. It would be unjust and

inequitable for Defendants to retain the benefit of selling its Product in packaging labeled “no

flakes” without restitution to Plaintiff and others similarly situated because Plaintiff and the Class

did not receive the full benefit of their bargain. In order for Plaintiff and Class members to be made

whole, they must receive a full refund.

       91.     In New York, unjust enrichment serves as a mechanism to reimburse defrauded

consumers even when a product was purchased indirectly through a third party and there is no

direct connection between the parties. See Waldman v. New Chapter, Inc., 714 F. Supp. 2d 398,

404 (E.D.N.Y. 2010), (denying motion to dismiss unjust enrichment claim where plaintiff was not

in privity with defendant); see also Famular v. Whirlpool Corp., No. 16 CV 944 (VB), 2017 U.S.

Dist. LEXIS 8265 (S.D.N.Y. Jan. 19, 2017) (“New York law does not require plaintiff to have

conferred a direct benefit on defendants to state a claim for unjust enrichment. Rather, the law

requires only that the plaintiff's relationship with a defendant not be too attenuated.”) (internal

quotations and citations omitted).


                                           COUNT VI.

                                 COMMON LAW FRAUD
 (brought on behalf of the Nationwide Class, in conjunction with the substantively similar
fraudulent misrepresentation/concealment law of other states and the District of Columbia




                                                - 22 -
           Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 23 of 25



 to the extent New York fraudulent misrepresentation/concealment law is inapplicable to
    out-of-state Class members, or, in the alternative, on behalf of the New York Class)
       92.      Plaintiff realleges and incorporates herein by reference the allegations contained in

all preceding paragraphs, and further alleges as follows:

       93.      Defendants intentionally made materially false and misleading claims through its

representations that the Product produces “no flakes”, intending that Plaintiff and the Class rely

on them.

       94.      Plaintiff and Class members reasonably relied on Defendants’ false and misleading

representations and omissions. They did not know, and had no reason to know, the truth about the

Product as the time they purchased them. They would not have purchased the Product had they

known the truth.

       95.      Plaintiff and Class members have been injured as a result of Defendants’ fraudulent

conduct and must be compensated in an amount to be determined at trial.

                                   PRAYER FOR RELIEF
       WHEREFORE, Plaintiff on behalf of himself and all others similarly situated, seeks

judgment against Defendants as follows:

             a. An Order that this action be maintained as a class action, appointing Plaintiff as

                representative of the Nationwide Class or, in the alternative, the New York Class;

             b. An Order appointing the undersigned attorney as Class Counsel in this action;

       c. Restitution and disgorgement of all amounts obtained by Defendants as a result of its

             misconduct, together with interest thereon from the date of payment, to the victims of

             such violations;

       d. All recoverable compensatory and other damages sustained by Plaintiff and Class

             members;




                                                - 23 -
 Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 24 of 25



e. Actual and/or statutory damages for injuries suffered by Plaintiff and Class members

   in the maximum amount permitted by applicable law;

f. An order for injunctive relief (i) requiring Defendants to immediately cease their

   wrongful conduct as set forth in this Complaint; (ii) ordering Defendants to engage in

   a corrective advertising campaign; and (iii) requiring Defendants to reimburse

   Plaintiff and all Class members, up to the amounts paid for the Product;

g. Statutory pre-judgment and post-judgment interest on any amounts;

h. Payment of reasonable attorneys’ fees and costs; and

i. Such other relief as the Court may deem just and proper.




                                      - 24 -
          Case 1:19-cv-02794-PAE Document 1 Filed 03/28/19 Page 25 of 25




                              DEMAND FOR TRIAL BY JURY
        Plaintiff, individually and on behalf of all others similarly situated, hereby demands a jury

trial on all claims so triable.



DATED: March 28th, 2019


                                              LEE LITIGATION GROUP, PLLC

                                              By:       /s/ C.K. Lee
                                                           C.K. Lee, Esq.

                                              C.K. Lee (CL 4086)
                                              Anne Seelig (AS 3976)
                                              30 East 39th Street, Second Floor
                                              New York, NY 10016
                                              Telephone: (212) 465-1188
                                              Facsimile: (212) 465-1181
                                              Attorneys for Plaintiff and the Class




                                               - 25 -
